Title: From John Quincy Adams to William Stephens Smith, 20 November 1801
From: Adams, John Quincy
To: Smith, William Stephens



Dear Sir.
New-York 20. November 1801.

As your brother has heretofore intimated to mine, that it would suit his convenience to discharge his note of hand to me, by a conveyance of lands belonging to him, and adjoining the settlement upon which he resides, I am disposed, as well from the desire to make such an arrangement as shall best accommodate him, as from the wish to settle this affair in a manner advantageous to myself, to accede to this proposal—You will therefore oblige me, if you will propose to him to send me the description and boundaries of such tract of land, as he is willing to cede me, as equivalent to the amount of his note and the interest due upon it—But as I shall wish for time, to take all proper information concerning it, your brother will understand that I am to be at liberty, for twelve months after receiving his answer to accept the lands he shall offer, or to decline them, and hold him still answerable upon the note—It is not improbable that I shall myself in the course of one or two years undertake a settlement in that country: and I wish your brother to have an eye to this probability in making election of the spot which he would set off to me—That it may be land upon which a settlement may advantageously be made, and if possible, adjoining other lands which might be acquired upon favourable terms—I should also be very glad to receive information concerning the situation of the place—its prospects of improvement—Its state with regard to healthiness—its advantages and its inconveniences generally—Whether a small capital might be profitably improved by a settlement, and in what manner If your brother can give me satisfactory information upon these points, it will do me a favour, and may perhaps eventually promote his interest as well as mine.
I am Dear Sir very faithfully your’s.

Note 10 Septr 1798$2000 One years Intt paid.Intt to this day307.10Two years two months and ten days.Now due2307.10 